DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/21 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 3/4/21 are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoorfar et al (2018/0120278) (of record) in view of Seo, Hyo Myong (KR101320703B1) and Han et al (2016/0153884) (of record) (hereinafter: “Hoorfar”, “Seo” and “Han”).
Regarding claim 1, figures 3A and 3B of Hoorfar below disclose an apparatus for detecting concentration of a gas in a gas sample (par. [0017] and [0046]) comprises a meter housing (not labeled in figure 3A), a printed circuit board with a microcontroller (i.e., interface circuit and microcontroller) (figure 3A and par. [0083]), at least two sensors (par. [0083]) and the meter output interface (i.e., interface circuit and microcontroller) connected to at least two sensors (par. [0055] and [0083]), wherein the meter additionally comprises: a heating element (i.e., wires, heating pads) (par. [0013]) and a heating element fan (i.e., electric fan in figure 3A), which are electrically connected to the microcontroller (i.e., interface circuit); at least one inlet channel (i.e., chamber inlet in figure 3A) connected to the sensors, the at least one inlet channel is positioned outside the meter housing; at least one outlet channel (not labeled in figure 3A), the at least one outlet channel is positioned outside the meter housing; and at least one inlet stream temperature sensor (see figure 3A); wherein the heat element and the fan positioned within the meter housing (see figure 3A and par. [0013]) and the fan is 

    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale


Seo, from the same field of endeavor, figures 1-2 of Seo below discloses a multi-functional ventilating unit which comprises a heating element (i.e., heater 43) and a heating element fan (42); at least one inlet channel (12) connected to dust sensor (28), the at least one inlet channel (12) is positioned outside the meter housing (10 and cover 20); at least one outlet channel (13), the at least one outlet channel (13) is positioned outside the meter housing (10 and 20); and at least one inlet stream temperature sensor (29), wherein the heating element (43) and the heating element fan (42) are positioned within the meter housing (10 and 20) and outside the inlet channel (12) and the outlet channel (13), and the heating element fan (42) is configured to circulate air heated by the heating element (43) within the meter housing (10 and 20) (also see attached translation).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

				FIGURE 1

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the invention of Hoorfar, for example, rearrange the heating element and the heating element fan outside the inlet channel and the outlet channel as taught by Seo since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Hoorfar does not teach that the meter or optical sensor is used for measuring the dust particle mass concentration; however, such the feature is known in the art, for example, as taught by Han.

Figure 2A of Han et al below discloses a dust particles mass concentration meter (100), including a housing (102) of the meter (100), a printed circuit board (103) with a microcontroller (i.e., computer 280) (par. [0036]), at least two dust sensors (110 of figure 2A or 21OA-210D of figure 5) and the meter (100) output interface connected to them (figure 5), wherein said dust particles mass concentration meter (100) additionally includes: a fan (i.e., micro-blower 130), which are electrically connected to the microcontroller (280); at least one inlet channel (105, 106) connected to dust sensors (110, 21 OA-210D), at least one outlet channel (i.e., flow direction 106) (par. [0029]).

    PNG
    media_image4.png
    3300
    2560
    media_image4.png
    Greyscale


Regarding claim 2, Hoorfar teaches that the chamber (i.e., housing) is provided with thermal insulation such as polymers, metals, glass, silicon, composite material, plastic or thermoplastic, etc... (par. [0050]).
Regarding claims 3 and 6, Hoorfar teaches that the system use of a plurality of optical sensors, a plurality of channels (thus, it is inherent that at least two inlet channels and at least two outlet channels are included) and a plurality of temperature sensors (par. [0013]).
Regarding claim 5; Hoorfar does not teach that each inlet opening and outlet opening is equipped with a filter. However, such the feature is known in the art as taught by Han.
Han teaches the use of a filter is on the outside of the housing adjacent to the inlet (105) (par. [0029]) and a second media filter (140) disposed adjacent to the microblower (130) and the opening (104) of outlet air channel (par. [0014], [0027] and [0028]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in the inlet and outlet of Hoorfar a .

Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoorfar, Seo and Han as applied to claim 1 above, and further in view of Rodes et al (2014/0347663) (of record) (hereinafter: “Rodes”).
Regarding claims 4 and 7; both Hoorfar and Han do not teach that the dust sensors are equipped with nephelometers, sensors for ambient air temperature, humidity and atmospheric pressure; however, such the features are well known in the art as taught by Rodes.
Rodes, from the same field of endeavor, discloses a gas processing device such as aerosol exposure monitor (100) in which the aerosol collection device (150) is equipped with nephelometer (160), exposure monitor, relative humidity sensor (350) and temperature sensor (348) (par. [0006], [0038], [0049], [0055] and [0072]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Hoorfar and Han addition sensors such as temperature sensor, humidity sensor and pressure sensor as taught by Rodes for the purpose of controlling the environmental of the system.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






HP									/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  March 11, 2021